 

EXHIBIT 10.6

 

AMENDMENT TO 2007 STOCK INCENTIVE PLAN

EFFECTIVE MAY 28, 2015

 

 

 

 

AMENDMENT TO

THE FIRST BANCSHARES, INC.

 

2007 Stock Incentive Plan

 

This Amendment to The First Bancshares, Inc. 2007 Stock Incentive Plan
(hereinafter the “Plan”) is made this the 28th day of May, 2015, to be effective
upon approval of the stockholders of the Company.

 

WITNESSETH:

 

WHEREAS, effective the 24th day of May, 2007, First Bancshares, Inc. (the
“Company”) adopted the Plan to provide incentives and awards to certain
officers, employees, directors and other service providers of the Company and
its Affiliates; and

 

WHEREAS, the Company desires to amend the Plan to increase the number of shares
of Stock for which Stock Incentives may be awarded or exercised thereunder and
to make other changes.

 

NOW, THEREFORE, The First Bancshares, Inc. 2007 Stock Incentive Plan is hereby
amended as follows:

 

I.

 

Section 2.3 is hereby amended by the deletion of that Section in its entirety
and the substitution of the following:

 

2.3           “Change in Control” means a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company (within the meaning of Section 409A of the Code and the
Treasury Regulations thereunder, as follows:

 

(a)            Change in Ownership shall mean the acquisition by any one person,
or more than one person acting as a group, of ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
Change in Ownership of the Company (or to cause a Change in Effective Control of
the Company as defined in Section 2.3(b)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section 2.3(a).

 

(b)           Change in Effective Control shall mean:

 

(i)            The acquisition by any one person, or more than one person acting
as a group, during any 12-month period of ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; or

 

(ii)            The replacement of a majority of members of the Board of
Directors during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors prior to
the date of the appointment or election in accordance with Treasury Regulation
§1.409A-3(i)(5)(vi)(A)(2).

 

 

 

 

Notwithstanding the foregoing, if any one person, or more than one person acting
as a group, is considered to effectively control the Company (within the meaning
of this Section 2.3(b), the acquisition of additional control of the Company by
the same person or persons is not considered to cause a Change in Control.

 

(c)            Change in the Ownership of the Company's Assets shall mean the
acquisition by any one person, or more than one person acting as a group, during
any 12-month period of assets from the Company that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. Notwithstanding the foregoing, there is no change
in control event under this Section 2.3(c) when there is a transfer to an entity
that is controlled by the Shareholders or other related person, within the
meaning of Treasury Regulation §1.409A-3(i)(5)(vii)(B), immediately after the
transfer.

 

(d)            Persons Acting as a Group. For purposes of this Section 2.3,
persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.

 

The Plan is hereby amended to increase the number of shares of Stock authorized
for issuance pursuant to Stock Incentives granted under the Plan by an
additional Three Hundred Thousand (300,000) shares, and Section 4.2 of the Plan
is hereby amended by the deletion of that section in its entirety and the
substitution of the following:

 

4.2          Aggregate Limit. The aggregate number of shares reserved for awards
hereunder shall be determined as follows:

 

(a)          Maximum Plan Shares. Upon approval of this Amendment by the
shareholders of the Company, the shares of Stock hereby reserved exclusively for
issuance upon an award of or exercise or payment pursuant to Stock Incentives
under the Plan is increased by Three Hundred Thousand (300,000) shares to a
total of Six Hundred Fifteen Thousand (615,000) shares, subject to adjustment in
accordance with Section 9.2 (the “Maximum Plan Shares”). All or any of such
Maximum Plan Shares may be issued upon an award of or exercise or payment
pursuant to any one or more Stock Incentives, including without limitation,
Incentive Stock Options.

 

(b)          Recycling. Shares of Stock attributable to the nonvested, unpaid,
unexercised, unconverted or otherwise unsettled portion of any Stock Incentive
that is forfeited or cancelled or that expires or terminates for any reason
without becoming vested, paid, exercised, converted or otherwise settled in full
shall not count against the Maximum Plan Shares and shall again become available
for grants of Stock Incentive awards under the Plan (unless the Participant
received dividends or other economic benefits with respect to such shares of
Stock, which dividends or other economic benefits are not forfeited, in which
case all such shares shall count against the Maximum Plan Shares). Shares of
Stock surrendered in payment of an option price under a Stock Incentive award
and shares of Stock deducted or withheld to satisfy tax withholding requirements
also will not be counted against the Maximum Plan Shares and will again be
available for purposes of the Plan. In no event, however, shall the total number
of shares which again become available for grants of Stock Incentive awards
under the Plan pursuant to the preceding provisions of this Section 4.2(b) after
the effective date of this Amendment exceed one hundred fifty thousand (150,000)
shares (fifty percent (50%) of the total increase in reserved shares under the
Plan authorized pursuant to this Amendment.)

 

 

 

 

III.

 

Section 5.2 is hereby amended by the deletion of the last sentence thereof and
the substitution of the following:

 

To the extent not inconsistent with the provisions of the Code or the Plan,
including the prohibition on repricing of Options and Stock Appreciation Rights
as reflected in Sections 6.2(k) and 6.3(c), and subject to the provisions of
Section 6.09 hereof, the Committee may give a Participant an election to
surrender a Stock Incentive in exchange for the grant of a new Stock Incentive,
and shall have the authority to amend or modify an outstanding Stock Incentive
Agreement, or to waive any provision thereof, provided that the Participant
consents to such action.

 

IV.

 

Section 6.1(f) is hereby amended by the deletion of that Subsection in its
entirety and the substitution of the following:

 

(f)             Modification. Subject to the provisions of Sections 6.2(k),
6.3(c) and 6.09, after the date of grant of a Stock Incentive, the Committee
may, in its sole discretion, modify the terms and conditions of a Stock
Incentive, except to the extent that such modification would be inconsistent
with other provisions of the Plan or the Code or would adversely affect the
rights of a Participant under the Stock Incentive (except as otherwise permitted
under the Plan).

 

V.

 

Section 6.2 is hereby amended by the addition of a new Subsection (k) to read as
follows:

 

(k)            No Repricing. Except as provided in Section 9.2, without approval
of the Company's stockholders, the Exercise Price of an Option may not be
amended or modified after the grant of the Option, and an Option may not be
surrendered in consideration of, or in exchange for, cash, other Stock
Incentives or the grant of a new Option having an Exercise Price below that of
the Option that was surrendered.

 

VI.

 

Section 6.3(c) is hereby amended by the deletion of the Subsection its entirety
and the substitution of the following:

 

(c)            No Repricing. Except as provided in Section 9.2, without the
approval of the Company's stockholders the price of a Stock Appreciation Right
may not be amended or modified after the grant of the Stock Appreciation Right,
and a Stock Appreciation Right may not be surrendered or cancelled in
consideration of, or in exchange for, cash, other Stock Incentives, or the grant
of a new Stock Appreciation Right having a price below that of the Stock
Appreciation Right that was surrendered or cancelled.

 

 

 

 

VII.

 

This Amendment is conditioned upon and shall become effective upon its approval
by the stockholders of the Corporation.

 

VIII.

 

Capitalize terms used in this Amendment shall have the same meaning as when used
in the Plan unless otherwise specifically provided herein.

 

IN WITNESS WHEREOF this Amendment has been executed the date and year first
above written.

 

  THE FIRST BANCSHARES, INC.       By: /s/ Dee Dee Lowery   Name: Dee Dee Lowery
  Title: EVP and CFO

 

 

